Citation Nr: 1439586	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, claimed as porphyria cutanea tarda secondary to herbicide exposure, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This matter arises before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the Veteran's claim was then transferred to the RO in Wichita, Kansas.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board in November 2009.  A transcript is of record.  The Board remanded the claim in January 2010 for additional development.  

In a June 2014 letter, the Veteran was informed that the VLJ who conducted the November 2009 hearing was no longer employed by the Board.  He was also provided an opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2013).  The Veteran responded that he did not wish to appear at a hearing and to consider his case on the evidence of record.

The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A rating decision issued by the Wichita RO in March 1982 denied a claim of entitlement to service connection for chronic skin disease on the basis that there was no evidence of any chronic disability that can be related to military service.  

2.  Additional evidence submitted since the issuance of the March 1982 rating decision on the issue of service connection for a skin disorder, claimed as porphyria cutanea tarda secondary to herbicide exposure, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for a skin disorder, claimed as porphyria cutanea tarda secondary to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for a skin disorder, claimed as porphyria cutanea tarda secondary to herbicide exposure, is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claim to Reopen

The Veteran seeks to establish service connection for porphyria cutanea tarda.  The RO has treated the claim as an original claim and has denied it on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued by the Wichita RO in March 1982 denied a claim of entitlement to service connection for chronic skin disease on the basis that there was no evidence of any chronic disability that can be related to military service.  The Veteran was informed of this decision by letter dated April 8, 1982.  He did not appeal and therefore, the March 1982 rating decision became final.  

The Veteran filed a claim to reopen in September 2007, and this appeal ensues from the February 2008 rating decision issued by the North Little Rock RO, which treated the claim as an original claim and denied service connection for porphyria cutanea tarda on the merits.  The Board notes that its January 2010 remand treated the claim as one to reopen and that a May 2011 supplemental statement of the case declined to reopen it.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record before the RO in March 1982 included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, a skin condition, to include porphyria cutanea tarda.  The evidence also included private treatment records from Dr. C., which included a diagnosis of porphyria cutanea tarda (PCT) in August 1981.  

Evidence added to the record since the March 1982 rating decision includes several statements made by the Veteran in support of his claim, testimony taken in November 2009, and private treatment records.  In pertinent part, the Veteran asserts that he was told by the doctor who diagnosed him with porphyria cutanea tarda in 1981 that it is a condition rarely contracted by men of his racial makeup.  He also asserts that he contracted porphyria cutanea tarda as a result of his exposure to Agent Orange.  These assertions were not raised before, and are thus considered new.  They are also considered material, as they raise a reasonable possibility of substantiating the claim.  

Having found that new and material evidence has been presented, reopening of the claim for service connection for a skin disorder, claimed as porphyria cutanea tarda, is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim is decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for a skin disorder, claimed as porphyria cutanea tarda, and therefore that claim is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran noted receiving VA treatment at the facility in Wichita when he filed his original claim in January 1982 and when he filed his current appeal.  See VA Form 21-526; October 2008 VA Form 9.  No VA treatment records have been requested or obtained in this case.  That must be rectified on remand.  

It appears the RO has conceded the Veteran's exposure to herbicides while in Vietnam.  For the sake of completeness, however, the Veteran's service personnel records should be requested and associated with the claims folder.  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Porphyria cutanea tarda is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  Porphyria cutanea tarda must have become manifest to a compensable degree within a year after the last date on which a Veteran was exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii) (2013).  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It appears that the Veteran is asserting that his condition began in the 1970 to 1976 timeframe, while acknowledging that he did not seek treatment until 1981.  See e.g., September 2007 VA Form 21-4138; November 2009 hearing transcript.  Given the foregoing, the Board finds that a VA examination is needed in this case.  This is especially important given that it appears the Veteran continues to carry a diagnosis of porphyria cutanea tarda.  See records from Wesley Medical Center.  The Board notes that the Veteran has not waived RO consideration of the records from Wesley Medical Center and that remand is also needed for this reason.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Robert J. Dole VA Medical Center, dated since October 1969.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's service personnel records.  

3.  Schedule the Veteran for a VA examination of his skin, preferably by a dermatologist.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

The examiner should identify all current disorders of the skin and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current disorder of the skin had its onset during active service or is related to any in-service disease, event, or injury, to include any presumed exposure to herbicide agents.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


